United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belleville, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-898
Issued: April 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 5, 2013 appellant filed an appeal before the Board. Appellant referred to a
schedule award that she felt was insufficient. The appeal was docketed as No. 13-898.
A review of the record indicates that appellant filed a traumatic injury claim that has been
accepted for right knee sprain, right popliteal synovial cyst, right torn lateral meniscus and right
chondromalacia patellae. The record contains a compensation payment form dated February 8,
2013, indicating that a payment was made for the period September 6 to November 5, 2012. The
“pay type” was reported as a schedule award and the percentage of impairment was three percent
for the leg.
There is, however, no final decision with appeal rights in the record. Since the record
indicates that OWCP has issued a schedule award pursuant to 5 U.S.C. § 8107, the case will be
remanded to OWCP for proper issuance of a final decision with appeal rights in accord with its
regulations.1

1

20 C.F.R. § 10.130 requires that OWCP issue a decision with respect to entitlement to compensation that
contains findings of fact, a statement of reasons and information regarding appeal rights.

IT IS HEREBY ORDERED THAT the appeal docketed as No. 13-898 be remanded to
OWCP for further action consistent with this order of the Board.
Issued: April 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

